Citation Nr: 1213294	
Decision Date: 04/11/12    Archive Date: 04/19/12

DOCKET NO.  07-25 354	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Hartford Regional Office in Newington, Connecticut


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Veteran represented by:	Connecticut Department of Veterans Affairs


WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Helena M. Walker, Counsel

INTRODUCTION

The Veteran served on active duty from June 1979 to April 1983.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of a March 2007 rating decision by the Department of Veterans Affairs (VA) Hartford Regional Office (RO) in Newington, Connecticut. 

The Veteran appeared at a videoconference hearing in September 2009, but it was cancelled due to equipment failure.  The Board issued a decision in November 2009 before learning that the Veteran wished to have his hearing rescheduled.  In September 2010, the Board vacated the denial and remanded the case for the Veteran to be scheduled for a videoconference hearing.  

The Veteran testified at a hearing before an RO Decision Review Officer (DRO) in October 2007, and at a videoconference hearing before the undersigned Veterans Law Judge in March 2011.  Transcripts of both hearings are associated with the files.  

When this case was previously before the Board in November 2011, it was remanded for further development.  It has since been returned to the Board for further appellate action.  


FINDING OF FACT

A low back disability was not present in service; arthritis of the low back was not manifested in the first post-service year; and a current low back disability is not etiologically related to service.

CONCLUSION OF LAW

A low back disability was not incurred in or aggravated by active service, and service incurrence or aggravation of arthritis of the low back may not be presumed.  38 U.S.C.A. §§ 1101, 1112, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.

As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008. 

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to a claimant pursuant to the VCAA be provided "at the time" that or "immediately after" VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004). 

The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The Veteran was provided adequate VCAA notice in an August 2006 letter, prior to the March 2007 rating decision on appeal. 

The record also reflects that all pertinent available service treatment records (STRs) and all available post-service medical evidence identified by the Veteran have been obtained.  Neither the Veteran nor his representative has identified any outstanding evidence that could be obtained to substantiate the claim; the Board is also unaware of any such evidence.  The Veteran was also afforded an appropriate VA examination in December 2011. 

Accordingly, the Board will address the merits of the Veteran's claim.  

Legal Criteria

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. §1131; 38 C.F.R. § 3.303.  Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Where a veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests arthritis to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  
Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54. 

Analysis

A review of the Veteran's service treatment records (STRs) shows complaints of back pain, and in December 1980, he was diagnosed as having a lumbar strain following a fall 12 months prior.  A treatment note shows the Veteran's report of a 4 foot fall on the rocky protrusions of a sea wall.  He had multiple superficial lacerations and was noted to have a questionable herniated disc vs. deep muscular/ligamentous strain.  Treating personnel diagnosed chronic low back pain that may be due to disc displacement or nerve impairment- questionable.  In a December 1980 report of medical history, the Veteran indicated that he experienced recurrent back pain, and was currently undergoing treatment for it.  The Veteran was again treated for back pain in August 1981 during which he reported falling from a truck.  The Veteran did not seek any additional treatment for back pain between 1981 and his discharge in 1983.  The March 1983 medical examination showed a normal spine at service separation, and no residual back disability was found. 

The first post-service evidence of a back disorder consist of VA Medical Center records dated in 2002.  In a May 2002 treatment note, it was noted that the Veteran reported low back pain following a back injury at work in February 2002.  At the time of the injury, he was lifting computers and hurt his back.  He was then diagnosed as having a lumbar strain, and MRI of the spine was normal.  The Veteran did not report any in-service treatment or injury to his back, nor did he relate that he experienced chronic back pain from 1983 to 2002.  VA personnel indicated that the Veteran has a possible differential diagnosis of lumbar strain with disc disease.  He was later diagnosed as having low back spasm and pain.  In 2006, he was diagnosed as having small disc bulges at L3-4 and L4-5.  

The Veteran was awarded worker's compensation for his 2002 work-related back injury.  During treatment and associated evaluations of his back disability for workers' compensation purposes, he did not report an in-service injury to his back.  

The Veteran's treating physician at the VA Medical Center submitted a letter indicating that the Veteran's currently diagnosed stable, minimal degenerative disc disease at L3-4 and L4-5 could possibly be related to his in-service injury.  The Board notes that this diagnosis was rendered following a 2010 MRI at the VA Medical Center.  

The Veteran was afforded a VA examination of the spine in December 2011, during which he was diagnosed as having lumbar strain and degenerative disc disease of the lumbar spine.  The Veteran reported his in-service duty as a truck driver, and his post-service injury to the back in 2002.  Following review of the Veteran's claims files and post-service treatment records, the examiner opined that the Veteran's claimed back disability was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  In so opining, the examiner noted the in-service treatment for back pain due to strain/sprain, but he found that these injuries are typically self-limiting.  The examiner noted the Veteran's MRI of the spine following his 2002 injury was normal.  The examiner provided further rationale and indicated that the Veteran's current degenerative disc disease of the lumbar spine was likely related to his post-service, work-related injury in 2002.  Therefore, his current symptoms are not etiologically related to the back injury during service.  

The Veteran contends that he has had back problems since his in-service back injury.  During the Veteran's DRO and Board hearings, he reported an in-service back injury, and that he was not afforded a separation physical examination.  The Veteran testified that his 2002 work-related back injury was a re-injury to the back injury in service.  He stated that he was unable to hold down a job after service because he told potential employers that he had problems lifting things.  

Upon thorough review of the claims files and upon full consideration of the relevant evidence of record, the Board concludes that the preponderance of the evidence is against the Veteran's claim.  While the Board has considered the Veteran's contentions that he has had continued back problems since his 1980 in-service back injury, there is no medical evidence affirmatively linking the currently-diagnosed back disability to the in-service injury.  The evidence does establish that the Veteran has a current disability, but it has not been shown to be a result of any injury, event, or illness during service.  

Additionally, the Veteran was not shown to have arthritis of the lumbar spine within the first post-service year, and is thus not entitled to service connection for it on a presumptive basis.  

Regarding the etiology of post-service low back disability, the medical evidence of record shows that a low back disability has been diagnosed.  However, as noted above, the Veteran's separation medical examination report shows that his back was found to be normal.  The first medical evidence of such disability is nearly 20 years after service and this was following a post-service, work-related injury.  Such an interval of time between service separation and the earliest documentation of the disease is, of itself, a factor weighing against a finding of service connection.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  

The evidence of record does not include any medical opinion that the Veteran's current low back disability is related to his active service.  The Board recognizes the Veteran's treating physician indicated that the possibility exists that the Veteran's current back disability may be related to his in-service injury, but medical opinions expressed in speculative language do not provide the degree of certainty required for medical nexus evidence.  Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992); Bostain v. West, 11 Vet. App. 124, 127-28 (1998).

With regard to the Veteran's contentions, the Board is aware that lay statements may be sufficient to establish a medical diagnosis or nexus.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  In ascertaining the competency and probative value of lay evidence, multiple court decisions have underscored the importance of determining whether a layperson is competent to identify the medical condition in question.  Lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370, 374 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (flatfoot).  As to the question of service connection for degenerative disc disease of the lumbar spine, this is a matter concerning medical causation rather than continuity of observable symptomatology.  A layperson is generally not capable of opining on matters requiring medical training or knowledge, such as whether an in-service complaint of back pain led to a current low back disability.  See 38 C.F.R. § 3.159(a)(2); see also Routen v. Brown, 10 Vet. App. 183, 186 (1997).  

In any event, the Veteran's own lay opinion is of very limited probative value, far less so than the aforementioned VA medical opinion against the claim.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  He is not shown to possess any specialized training in the medical field to provide a competent medical opinion in this case.  See Jandreau, supra (noting general competence to testify as to symptoms but not to provide medical diagnosis).  Additionally, the Board finds that the Veteran's statement as to continuous back pain since service lacks credibility and has no probative value.  The clinical evidence of record shows no more than two instances of acute back pain, no complaints of back problems at service separation, and no post-service complaints until 2002.  His statements regarding continuity of symptomatology are inconsistent with the clinical evidence of record, and the multiple physical examinations during and in between periods of service showing no back disability or spinal problems.  Moreover, the Veteran had a work-related, post-service injury of the back in 2002 for which he received Workers' Compensation benefits.  At no time during his treatment for the 2002 injury did the Veteran report any in-service back injury or problems.  Additionally, the December 2011 VA examiner attributed the Veteran's current back problem to his 2002 work-related injury.  

In sum, the Board finds that the preponderance of the evidence indicates that a chronic low back disability was not present in service or for many years thereafter, and is not related to his active service.  

The Board has duly considered the benefit of the doubt doctrine.  38 U.S.C.A. § 5107; see also Gilbert, supra.  However, the preponderance of the evidence is against the Veteran's claim.  As such, that doctrine is not applicable in the instant appeal and his claim must be denied. 


ORDER


Service connection for a low back disability is denied.  



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


